959 F.2d 236
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmie Keith STEWART, Petitioner-Appellant,v.Stephen T. SMITH, Warden, Respondent-Appellee.
No. 91-6235.
United States Court of Appeals, Sixth Circuit.
April 1, 1992.

Before NATHANIEL R. JONES, RALPH B. GUY, Jr. and BATCHELDER, Circuit Judges.

ORDER

1
Jimmie Keith Stewart, a Kentucky state prisoner, requests the appointment of counsel on appeal from the dismissal of his petition for a writ of habeas corpus under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Stewart entered a guilty plea to charges of first degree burglary, first degree unlawful imprisonment, two counts of first degree sodomy, and first degree rape.   He received a sentence of sixty years imprisonment.   In this habeas petition, he attacked the constitutionality of Ky.Rev.Stat. § 439.3401, which requires that he serve one half of his sentence before becoming eligible for parole.   He also raised claims regarding the voluntariness of his plea, alleged ineffective assistance of counsel, the denial of post-conviction relief, and the voluntariness of his confession.   Stewart has not addressed any of the latter claims in his brief on appeal;  they are therefore considered abandoned and will not be reviewed.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


3
Upon consideration, it is concluded that the arguments regarding the constitutionality of the Kentucky violent offender statute are meritless.   Accordingly, the request for counsel is denied, and the district court's judgment dismissing this petition is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.